United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1452
Issued: October 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 19, 2017 appellant filed a timely appeal from a December 23, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from December 4, 2015, the date of the most recent merit decision, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s December 6, 2016 request for
reconsideration as it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On November 20, 2014 appellant, then a 60-year-old mail handler, filed a traumatic
injury claim (Form CA-1) alleging that she sustained a right shoulder injury on October 25, 2014
1

5 U.S.C. § 8101 et seq.

while loading an overloaded trailer. She stopped work on October 26, 2014. The employing
establishment controverted continuation of pay, noting that the medical evidence did not support
temporary total disability.
In support of her claim, appellant submitted several reports from nurse practitioners dated
between October 28 and November 18, 2014.
By letter dated December 5, 2014, OWCP informed appellant of the factual and medical
evidence necessary to establish her claim. It noted that she had submitted evidence from nurse
practitioners, who were not considered physicians under FECA.2 Appellant was afforded 30
days to submit the necessary evidence.
In response, appellant submitted notes from physical therapists and nurses dated
November 3 to December 17, 2014.
OWCP also received a note dated December 17, 2014 from Dr. John P. Wall, a specialist
in family medicine. Dr. Wall diagnosed right shoulder patellar tendinitis and prescribed a work
specialty rehabilitation program. In another note of the same date, he recommended restrictions
of working no more than four hours daily for five days per week; no lifting over 15 pounds in
each arm; and no pushing and pulling of either arm.
By decision dated January 8, 2015, OWCP denied appellant’s claim for compensation. It
found that appellant had submitted insufficient evidence to establish causal relationship between
the accepted October 25, 2014 employment incident and her diagnosed right shoulder condition.
Appellant continued to submit reports dated December 31, 2014 to February 11, 2015
from nurse practitioners and physical therapists.
On May 19, 2015 OWCP received appellant’s request for reconsideration of OWCP’s
January 8, 2015 decision. With her request, she included a narrative statement, clarifying that
her date of injury was on October 25, 2014, and that her claim was for a traumatic injury.
On December 4, 2015 OWCP reviewed the merits of appellant’s claim, but denied
modification of its January 8, 2015 decision as appellant still had not submitted sufficient
evidence to establish causal relationship.
On March 3, 2016 OWCP received a report dated November 6, 2015, from Dr. Dennis R.
Anderson, Board-certified in emergency medicine, who examined appellant and diagnosed
plantar fasciitis of the right foot. Dr. Anderson noted that on November 1, 2015 appellant
noticed some pain in her right distal heel, but did not recall an acute injury.
By letter received by OWCP on December 6, 2016, appellant requested reconsideration
of OWCP’s December 4, 2015 decision. She did not provide additional evidence or a narrative
statement with her request for reconsideration.

2

Supra note 1.

2

By decision dated December 23, 2016, OWCP denied appellant’s request for
reconsideration. It found that her request was untimely filed and failed to demonstrate clear
evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit,
an application for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.3 When determining the one-year period for
requesting reconsideration, the last day of the period should be included unless it is a Saturday,
Sunday, or a federal holiday.4 Timeliness is determined by the document receipt date (i.e., the
“received date” in OWCP’s Integrated Federal Workers’ Compensation System.5 The Board has
found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.6
OWCP may not deny an application for review solely on the grounds that the application
was not timely filed. When an application for review is untimely filed, it must nevertheless
undertake a limited review to determine whether the application establishes clear evidence of
error.7 OWCP regulations and procedures provide that OWCP will reopen a claimant’s case for
merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if
the claimant’s application for review shows clear evidence of error on the part of OWCP.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
3

20 C.F.R. § 10.607(a).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016); see
also M.A., Docket No. 13-1783 (issued January 2, 2014).
5

Federal (FECA) Procedure Manual, id. at Chapter 2.1602.4(b) (February 2016).

6

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

8

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.5(a) (February 2016). OWCP’s procedure further provides, “The term ‘clear evidence of error’ is intended
to represent a difficult standard. The claimant must present evidence which on its face shows that OWCP made a
mistake. For example, a claimant provides proof that a schedule award was miscalculated, such as a marriage
certificate showing that the claimant had a dependent but the award was not paid at the augmented rate.”
9

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

10

20 C.F.R. § 10.607(b); Leona N. Travis, 43 ECAB 227, 240 (1991).

11

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

3

so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13
The Board makes an independent determination of whether a claimant has submitted
clear evidence of error on the part of OWCP such that it abused its discretion in denying merit
review in the face of such evidence.14 In order to establish clear evidence of error, the evidence
submitted must not only be of sufficient probative value to create a conflict in medical opinion or
establish a clear procedural error, but must be of sufficient probative value to prima facie shift
the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.15
ANALYSIS
In its December 23, 2016 decision, OWCP properly determined that appellant failed to
file a timely application for review. Its regulations provide that the one-year time limitation
period for requesting reconsideration begins on the date of the last merit decision.16 The last
merit decision in this case was dated December 4, 2015. One year from December 4, 2015 was
Sunday, December 4, 2016. As this fell on a Sunday, appellant’s reconsideration request was
due on Monday, December 5, 2016. Because appellant’s request for reconsideration was
received by OWCP on Tuesday, December 6, 2016, OWCP properly determined that it was
untimely filed. Therefore, appellant must demonstrate clear evidence of error with regard to the
decision of December 4, 2015.
The Board finds that appellant has not demonstrated clear evidence of error with regard
to OWCP’s December 4, 2015 decision. She did not submit the type of positive, precise, and
explicit evidence manifesting on its face that an error was committed in the denial of her claim.17
The only document received by OWCP between December 4, 2015 and December 23,
2016 was a medical report from Dr. Anderson diagnosing appellant with plantar fasciitis and the
December 6, 2016 request for reconsideration. The medical report from Dr. Anderson is
irrelevant to this claim as it concerns a medical condition of a separate body part, unrelated to the
claimed right shoulder injury. As such, appellant has not submitted any relevant medical
evidence that raises a substantial question concerning the correctness of OWCP’s December 4,
2015 decision.

12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

See Pete F. Dorso, 52 ECAB 424, 427 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

15

See Velvetta C. Coleman, 48 ECAB 367, 370 (1997).

16

20 C.F.R. § 10.607(a).

17

Supra note 10.

4

For these reasons, OWCP properly found that appellant’s request for reconsideration was
untimely filed, and determined that appellant did not demonstrate clear evidence of error in that
decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim, finding that it was untimely filed and failed to demonstrate clear
evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the December 23, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

